           Case 1:18-cr-10444-NMG Document 133 Filed 12/11/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                            )
UNITED STATES OF AMERICA                    )
                                            )
                      v.                    )       Criminal No. 18-10444-NMG
                                            )
MORRIE TOBIN and MILAN PATEL,               )
                   Defendants.              )
                                            )

MOTION FOR ORDER OF RESTITUTION AND ENTRY OF AMENDED JUDGMENT
                           (Assented-to)

       The United States of America, by its attorney, Andrew E. Lelling, United States Attorney

for the District of Massachusetts, with the assent of the defendants Morrie Tobin and Milan Patel

(the “Defendants”), respectfully requests that the Court enter an order directing $1,908,583.26 in

restitution be paid by the Defendants, jointly and severally, with Matthew Ledvina, defendant in

case number 18-10445-WGY, to the victims identified by the United States in Exhibit 1, attached

hereto. The government further requests that the Court enter amended judgments incorporating

$1,908,583.26 in restitution to be paid by the Defendants, jointly and severally, with Matthew

Ledvina, defendant in case number 18-10445-WGY.

       In support thereof, the United States relies on the proceedings held on December 8, 2020

concerning restitution, and the docket entry for those proceedings, which reflect that restitution

shall be joint and several; the United States’ Status Report on Restitution filed on December 4,

2020, see Docket No. 131; and docket entry number 64 in 18-10445-WGY, reflecting a status

conference on restitution in that case was held on December 10, 2020 and that the court ordered

restitution, jointly and severally.1 The government requests that the attached victim list, which


       1
        As noted in the prior reports to the Court, the Court ordered a forfeiture money
judgment in the amount of $4 million against Tobin, which Tobin has paid. Docket Nos. 43, 90.
The U.S. Attorney’s Office intends to recommend to the Department of Justice’s Money
         Case 1:18-cr-10444-NMG Document 133 Filed 12/11/20 Page 2 of 2




lists the victims by a victim identification number, be incorporated with the amended judgments.

The government will provide the Clerk of Court with a list with victim names, addresses, and loss

amounts.

       WHEREFORE, the United States, with the assent of the Defendants, respectfully requests

that the Court order the Defendants to pay $1,908,583.26 in restitution, jointly and severally, with

Matthew Ledvina, defendant in case number 18-10445-WGY, to the victims identified on Exhibit

1, and enter amended judgments incorporating said restitution and the attached victim list.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                              By:    /s/ Carol E. Head
                                                     CAROL E. HEAD
                                                     JAMES R. DRABICK
                                                     Assistant United States Attorneys
                                                     U.S. Attorney=s Office
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3100
Dated: December 11, 2020                             carol.head@usdoj.gov




Laundering and Asset Recovery Section that the $4 million paid to satisfy the forfeiture money
judgment be applied, in whole or in part, towards any restitution ordered in the above captioned
matter and 18-cr-10445.
                                                 2
